Title: To Thomas Jefferson from Richard O’Brien, 3 February 1808
From: O’Brien, Richard
To: Jefferson, Thomas


                  
                     Esteemed Sir, 
                     Philadelphia february 3d. 1808
                  
                  The news Cirulating in our newspapers relative to The Nefarious Capturing American Vessels. if true will be attended with great losses and Alarm. As no doubt their Corsairs 11 in number 3 of them are large frigates the rest is X decks and other well armed Corsairs. They will range along from Gibralter to Livorn. The whole of the Spanish Coast will be Their randevouse, and after That They will be off Cadiz, but the Embargo will save those outward bound from their grasp and the news circulating will have others but if a fact 15. or 25 Sail of your Vessels will be in their power. I should presume That if the news should be true That you have Some Soundings On the Subject de. The weather looking Squally before that The Captureing Gale Came On.
                  Whether or not our frigates & corsairs Should be got ready with all dispatch and powers or a person sent forward to negotiate to reduce them by force is beyond the powers of our prest. Constitution. it would be millions of ₶ spent in [at it?]—The same time no Commerce should be admiting to that Sea as long as the war lasts.
                  The latter part of The British October Proclamation is allusive to Algiers—& I had Suspected That British influence would be Exerted in that Quarter—Add to this the British Envoy from Constantinople a Lord Taget had put in there on his failed mission. It might the same time be attributed to other Causes—but no doubt if True you will receive The news from Mr Lear or Doctor Triplett. If my Services Can be useful you Can Command them. 
                  Respectfully Sir yr most obt Servt
                  
                     Rd OBrien 
                     
                  
               